DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
References 20180342472, 20180083665, 20170317710, 20170214371, 20170077982, 20150318889, 20140185256, 20110037170, 20090011726, 8130787, 8803632, 7848714 and 20150179621 are cited because they are pertinent to the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a radio frequency module, comprising: a mounting board including a first principal surface and a second principal surface on opposite sides of the mounting board; a first amplifier disposed on the second principal surface of the mounting board and located on a first reception path; a second amplifier disposed on the second principal surface of the mounting board and located on second reception path; a first inductor disposed on the first principal surface of the mounting board and located on the first reception path on an input side of the first amplifier; a second inductor disposed on the first principal surface of the mounting board and located on the second reception path on an input side of the second amplifier; at least one radio frequency component disposed on the first principal surface of the mounting board between the first inductor and the second inductor; a shielding layer configured to cover the first amplifier, the second amplifier, the first inductor, the second inductor, and the at least one radio frequency 
-Regarding independent claim 13, none of prior art of record teaches or suggests a radio frequency module, comprising: a mounting board including a first principal surface and a second principal surface on opposite sides of the mounting board; a first amplifier disposed on the second principal surface of the mounting board and located on a first reception path; a second low noise amplifier disposed on the second principal surface of the mounting board and located on a second reception path; a first inductor disposed on the first principal surface of the mounting board and located on the first reception path on an input side of the first amplifier; a second inductor disposed on the first principal surface of the mounting board and located on the second reception path on an input side of the second amplifier; at least one radio frequency component disposed on the first principal surface of the mounting board between the first inductor and the second inductor; a shielding layer configured to cover the first  amplifier, the second amplifier, the first inductor, the second inductor, and the at least one radio frequency component, wherein a distance between the first inductor and the shielding layer is greater than a distance between the second inductor and the shielding layer in a direction in which the first inductor, the at least one radiofrequency component, and the second inductor are aligned.
-Regarding independent claim 20, none of prior art of record teaches or suggests a communication device, comprising: a radio frequency module comprising a mounting board including a first principal surface and a second principal surface on opposite sides of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632